The Honorable Claire C. McCaskill Missouri State Auditor 224 State Capitol Building Jefferson City, MO 65101
Dear Auditor McCaskill:
By letter dated September 17, 2001, you substituted a fiscal note and fiscal note summary for one submitted on September 10, 2001, that was prepared pursuant to Section 116.175, RSMo, concerning the initiative petition proposal for the constitutional amendment regarding Technology Parks.  The fiscal note summary which you submitted is as follows:
  The costs of this proposal to state government will be funded through a one year, one-tenth of one percent sales tax.  This will generate approximately $73,7000,000 to be used for promotion and development of Technology Parks.  The state will also incur approximately $50,000 in costs to implement this tax increase.
Pursuant to Section 116.175, we approve the legal content and form of the fiscal note summary.  Since our review of the fiscal note summary is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                              JEREMIAH W. (JAY) NIXON Attorney General